Citation Nr: 1419829	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to an initial increased rating for PTSD rated 50 percent prior to April 16, 2012, and 70 percent as of April 16, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.
This matter is on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the appeal is currently with the RO in Detroit, Michigan.   

This appeal was remanded by the Board in November 2011 and October 2013 for further development and is now ready for disposition.


FINDING OF FACT

In a statement submitted by the representative in April 2014, the Veteran requested that the claims for increased ratings for PTSD be withdrawn.


CONCLUSIONS OF LAW

The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Veteran may withdraw an appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists and the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).

In an April 17, 2014, statement from his representative, the Veteran requested that the appeal for increased ratings for PTSD be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to the claim is not appropriate.  The Board no longer has jurisdiction and must dismiss the appeal.

ORDER

The issue of entitlement to an increased initial rating for PTSD is dismissed.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


